1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   LAWRENCE WALLACE,                  Case No. EDCV 17-1794 MWF (SS)

12                  Plaintiff,

13        v.                                      JUDGMENT

14   UNITED STATES OF AMERICA,

15                  Defendant.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED: July 30, 2019

24

25                                        MICHAEL W. FITZGERALD
                                          UNITED STATES DISTRICT JUDGE
26

27

28
